EXHIBIT 10.108

 

[**] = information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

 

MICROSOFT/SUN ALLIANCE

TECHNICAL COLLABORATION AGREEMENT

 

This Technical Collaboration Agreement (the “Agreement”) is entered into between
Microsoft Corporation, a Washington corporation, with offices at One Microsoft
Way, Redmond, WA 98052-6399 (“Microsoft”), and Sun Microsystems, Inc., a
corporation organized and existing under the laws of the State of Delaware, Sun
Microsystems International B.V. a corporation organized under the laws of The
Netherlands, and Sun Microsystems Technology Ltd., a corporation organized and
existing under the laws of Bermuda (“Sun”), effective as of the date it has been
signed on behalf of both Parties (the “Effective Date”). Sun and Microsoft are
each sometimes referred to individually as a “Party,” and collectively as the
“Parties.”

 

In consideration of the premises and mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

 

1. CERTAIN DEFINITIONS

 

Other capitalized terms used in this Agreement are defined in Exhibit A or
elsewhere in this Agreement.

 

“Licensed Protocols” means the Microsoft Licensed Protocols or Sun Licensed
Protocols, individually or collectively as the context may require. Licensed
Protocols will continue to be Licensed Protocols under this Agreement whether or
not they are included in subsequent versions of the Licensor’s products.
Successor versions of Microsoft Licensed Protocols or Sun Licensed Protocols
during the Term will continue to be included as Licensed Protocols under this
Agreement whether included in the same or different products of Microsoft or
Sun, respectively.

 

“Microsoft Licensed Protocols” means the Communications Protocol(s) implemented
in (a) a Windows Server OS Product that are used to interoperate Natively with:
(i) a Windows Server OS Product running on another computer, and/or (ii) a
Windows Client OS Product running on another computer during the Delivery Term
of this Agreement, and/or (b) Microsoft Office Outlook 2003 (or successors) that
are used to interoperate Natively with Microsoft . Exchange Server 2003 (or
successors).

 

“Sun Licensed Protocols” means the Communications Protocol(s) implemented in any
Sun Server OS Product, and are used to interoperate Natively with (i) a Sun
Server OS Product running on another computer, and/ or (ii) a Sun Client OS
Product running on another computer, during the Delivery Term of this Agreement,

 

“Protocol Documentation” means the technical documentation for the Microsoft
Licensed Protocols or Sun Licensed Protocols, including updates and corrections
per Sections 3.1(c), provided under this Agreement, individually or collectively
as the context may require.

 

2. LICENSES

 

2.1 License Grants. Each Party hereby grants to the other Party (each, a
“Licensee”) the following worldwide, perpetual (subject to termination as
provided in Section 9), non-transferable, non-exclusive, personal license under
the granting Party’s (each, a “Licensor”) Licensed Intellectual Property,
subject to all provisions of this Agreement and conditioned on the Licensee’s
compliance with Section 2.3, to:

 

(i) develop, use, modify, copy, create derivative works of and make Authorized
Implementations in accordance with the Licensor’s Protocol Documentation;

 

(ii) Distribute Authorized Implementations in object code form as follows:

 

(A) to End Users, directly or indirectly through Channel Entities, including
through multiple tiers under a EULA consistent with the scope and terms of this
Agreement.,

 

(B) to Channel Entities, directly or indirectly through other Channel Entities,
for Distribution to End Users per 2.1(ii)(A), and under a Channel Agreement
consistent with the scope and terms of this Agreement. , and

 

(C) for Internal Deployment; and

 

(iii) Distribute copies of, and grant an Authorized OEM Sublicense to, the
source code of Authorized Implementations to Authorized Entities, as follows:
Licensee may disclose the source code of any Authorized Implementation to
Authorized Entities only as part of a disclosure to such Authorized Entities by
such Licensee of all or a substantial majority the source code of the applicable
product implementing the Authorized Implementation, (and, if such product
operates in conjunction with another Licensee product and does not include
substantial functionality other than the implementation of Licensed Protocols, a
substantial majority of the source code of such other Licensee product), and
only under the terms of a written agreement including an obligation of
confidentiality with such Authorized Entity that (A) is no less protective of
Licensee’s rights in such disclosed Authorized Implementation than in any other
source code that Licensee discloses only



--------------------------------------------------------------------------------

under obligations of confidentiality, and that complies with the provisions of
Section 6.5(c), (B) does not grant any broader rights with respect to the
Authorized Implementation than with respect to the other parts of the applicable
Authorized Implementation, and (C) does not permit such Authorized Entity to
distribute or, except as provided in Section 6.5(c), disclose or sublicense such
source code.

 

2.2 License Clarifications. The licenses granted by Licensor in this Agreement
do not include (i) except as provided in Sections 3.1 and 6, any right to
modify, reproduce or Distribute the Protocol Documentation. The licenses granted
by Licensor in this Agreement do not include any right to extend or change any
of the packet types or content types described in the Protocol Documentation or
(ii) any use of the Licensed Protocol Documentation or the Licensed Intellectual
Property to implement the Licensed Protocols in any software other than an
Authorized Implementation. Information contained in or derived from the Protocol
Documentation may not be Distributed in any manner other than as part of an
Authorized Implementation.

 

2.3 Condition. The licenses granted in Section 2.1 do not include any license,
right, power or authority to, and Licensee will not, subject Authorized
Implementations in whole or in part to any of the terms of any license that
requires terms or conditions that are contrary to the scope of this Agreement or
Licensee’s obligations under this Agreement. For example, the licenses granted
in Section 2.1 do not include any license, right, power or authority to subject
Authorized Implementations or derivative works thereof in whole or in part to
any of the terms of any other license that requires such Authorized
Implementations or derivative works thereof to be disclosed or distributed in
source code form. Subject to the foregoing, and as long as the Authorized
Implementation(s) are developed and Distributed in a manner that complies with
this Agreement, nothing in this Agreement prevents Licensee from developing
and/or Distributing Authorized Implementation(s) for use on any Server Software
platform or operating system.

 

2.4 Reservation of Rights. All rights not expressly granted in this Agreement
are reserved by Licensor. No additional rights are granted by implication or
estoppel or otherwise. Licensee will not exercise any rights to the Licensed
Protocol Documentation or Licensed Protocols or under the Licensed Intellectual
Property outside the scope of the express license in Section 2.1.

 

2.5 Compatibility. A Licensee will not implement extensions or modifications to
the Licensed Protocols of a Licensor in such a way as to break compatibility
with the Server Software of the Licensee.

 

3. TECHNICAL COLLABORATION

 

3.1 Documentation.

 

(a) Delivery. Each Party will make Protocol Documentation of its Licensed
Protocols available to the other Party as provided by this Section 3.1 within a
reasonable period from the Effective Date and via a reasonable method, as
determined by the Disclosing Party from time to time in its discretion. Delivery
of Protocol Documentation, by way of example, via “smart card” access or
documents protected by digital rights management mechanisms to employees of the
other Party will constitute a reasonable method of delivery.

 

(b) Format. Protocol Documentation will contain sufficient information for
reasonably skilled software engineers with sufficient resources and time to be
able to implement the Licensed Protocols described therein in Server Software.
Neither Party will be required (but has the option, with the agreement of the
other Party) to provide as part or all of its obligation to make available
Protocol Documentation under this Agreement (1) any files or other data that may
be communicated using a Licensed Protocol, except to the extent such files or
data are required to make effective use of the Protocol Documentation in
creating Server Software, or themselves constitute a Communications Protocol
used by the Authorized Implementation, or (2) source code of any of a Party’s
products or other implementations of its Licensed Protocols.

 

(c) General Schedule for Documentation Availability. Each Party may request
Protocol Documentation for particular Licensed Protocols. Such requests will be
made in writing through the Program Management Contacts and will provide a
reasonable description of the Protocol and any Protocol Documentation sought.
Each Disclosing Party will use commercially reasonable good faith efforts to
provide the other Party with any requested Protocol Documentation that such
Disclosing Party has created and possesses as of the date of a request from the
other Party, within 30 days of such request. If the requesting Party requests
Protocol Documentation that has not been created or possessed by the Disclosing
Party as of the date of the other Party’s request, the Disclosing Party will
make commercially reasonable good faith efforts to provide such Protocol
Documentation to the other Party within a reasonable time within three months of
such request.

 

(d) Limitations. Nothing in this Agreement requires either Party to continue to
implement any Licensed Protocol in any future product.

 

3.2 Support.

 

(a) Engineering Support. Each Party will appoint a Technical Account Manager to
provide reasonable technical assistance and support regarding Licensor’s
Protocol Documentation and the Licensor’s products. On reasonable request,
Licensor will make the Technical Account Manager available on-site at Licensee’s
facilities in the U.S. The assistance to be

 

2



--------------------------------------------------------------------------------

provided by Licensor’s Technical Account Manager may include guidance to other
available information relating to Licensed Protocols and Licensor’s products;
information from or limited portions of the source code for Licensor’s products
for purposes of debugging and verifying the actual operation of Licensed
Protocols; etc. Any disagreement between the Parties regarding the scope of
assistance provided or to be provided by the other Party’s Technical Account
Manager will be resolved in accordance with the governance rules set forth in
Section 4. Any such additional information and assistance concerning the
behavior, meaning or interdependencies of a Licensor’s products, protocol
implementations or source code shall be provided for reference only and the
Licensee does not obtain any license rights as a result of the disclosure under
this provision.

 

(b) Documentation Support. If, during the Term and after consultation with the
other Party’s Technical Account Manager, (a) the Receiving Party has requested
from the Disclosing Party Protocol Documentation for Licensed Protocols of the
Disclosing Party involved in particular Server Products, but believes the
Disclosing Party has not provided the Protocol Documentation for each of those
Licensed Protocols, or (b) the Receiving Party has requested Protocol
Documentation for a particular Licensed Protocol of the Disclosing Party, but
believes the Protocol Documentation provided by the Disclosing Party for that
Licensed Protocol is inaccurate or incomplete, in each instance it will notify
the Disclosing Party in writing, including a reasonably detailed identification
of the purported omission or inaccuracy and the nature of the correction the
Receiving Party believes is needed. The Disclosing Party will, within 15 days of
its receipt of such notice, advise the Receiving Party in writing whether or not
it agrees that the relevant Protocol Documentation has not been provided, or
that it is inaccurate or incomplete (as the case may be). If the Disclosing
Party agrees, its written notice will state (i) its plans to address the
omission or inaccuracy, including whether such documentation already exists or
needs to be created or acquired and the expected timeframe for delivery of the
Protocol Documentation in question. If the Disclosing Party does not agree that
the relevant Protocol Documentation has not been provided, or that it is
inaccurate or incomplete (as the case may be), or if the information provided by
the Receiving Party is insufficient for the Disclosing Party to make such
determination, the matter will be escalated (i) to the Program Management
Contacts of each Party, and if not resolved by them within 30 days, the matter
will be resolved in accordance with the governance rules set forth in Section 4.

 

3.3 SQL Technical Information. On request by Sun as described in section 3.1,
Microsoft will provide to Sun, for the sole purpose of interoperating with
Microsoft’s SQL Server products, documentation of any APIs or Communications
Protocols implemented in Microsoft’s SQL Server 2000 (or successor versions)
and, during the Delivery Term, are (i) used by any other Microsoft product to
interoperate with Microsoft’s SQL Server products or (ii) made available to
other ISVs for use in interoperating with Microsoft’s SQL Server products. For
purposes of Sections 3, 4, 6, 7, 8 and 9 only, documentation provided under this
paragraph shall be considered as Protocol Documentation.

 

3.4 Comments and Suggestions. Each Party invites comments and suggestions from
the other Party on the Protocol Documentation and other items or information
provided by such Party under this Agreement (“Comments and Suggestions”). If the
Receiving Party voluntarily provides (in connection with correction assistance
or otherwise) any comments or suggestions relating to the Disclosing Party’s
Protocol Documentation or matters contained therein, the Disclosing Party may,
in reference to its respective products and services, use, disclose or otherwise
commercialize in any manner, any of those comments and suggestions without
obligation or restriction based on intellectual property rights or otherwise.

 

3.5 Each Party will provide access to the other to any other licensing programs
related to interoperability with the Party’s products and/or technology on the
same terms and conditions as any other participants in such programs. In
addition, the Parties will provide each other the opportunity to participate in
early design preview, code release and similar programs relating to
interoperability with each others products and/or technology, on the same terms
and conditions as other participants in such programs.

 

4. GOVERNANCE

 

4.1 Senior Stakeholder Meetings and Program Management.

 

(a) Executive Sponsors. Within 15 days of the Effective Date, each Party will
appoint one (1) person with the title of Vice President or higher as the
executive sponsor responsible for overall technical cooperation with the other
Party (each an “Executive Sponsor”) and will provide the contact information for
that Executive Sponsor to the other Party. Each Party will have the right to
replace its Executive Sponsor (provided the replacement is a person with the
title of Vice President or higher) by providing written notice of such
replacement to the other Party, such notice to include the contact information
for the new Executive Sponsor. Unless agreed otherwise between the Executive
Sponsors, the Executive Sponsors will meet at least quarterly (whether in person
or via telephonic conference) to discuss and resolve any issues arising between
the Parties and, to discuss the Parties’ technical cooperation and exchange of
relevant information pursuant to this Agreement.

 

(b) Program Management Contacts. Within 30 days of the Effective Date, each
Executive Sponsor will appoint one person to manage the relationship and
activities contemplated by this Agreement for that Party (each a “Program
Management Contact”) and will provide the contact information for that Program
Management Contact to the other Executive Sponsor. Each Party will have the
right to replace its Program Management Contact by providing written notice of
such replacement to the other Party’s Executive Sponsor, such notice to include
the contact information for the new Program Management Contact. Each Party’s
Program Management Contact will be responsible for managing that Party’s
operational obligations regarding deliverables under this Agreement and will be
the day to day contact for the identification and resolution

 

3



--------------------------------------------------------------------------------

of issues between the Parties. The Program Management Contacts, will meet in
person or via telephonic conference, as needed and, no less than once each month
during the term of this Agreement, to discuss the status of operational
activities under this Agreement.

 

(c) Executive Council. In addition to the respective Executive Sponsors, each
Party will appoint up to three (3) additional senior executives to sit on an
“Executive Council” which will meet together with the Executive Sponsors not
less frequently than twice annually (whether in person or via telephonic
conference), with the goal of maintaining and developing the working
relationship between the Parties and to resolve any outstanding issues between
the Parties. Each Party will have the right to change any or all of its
Executive Council members upon written notice to the other Party.

 

(d) CEO and Executive Council Review. At least once annually there will be a
meeting in person of the Executive Council members with the Chief Executive
Officers of Sun and Microsoft. The purpose of this meeting will be to discuss
overall adherence to this Agreement, address and help resolve any issues that
may arise, discuss the Parties’ cooperation pursuant to this Agreement, and to
exchange information considered relevant to the Parties’ other ongoing and
potential areas of cooperation.

 

4.2 Resolution of Disputes, Disagreements, or Claims.

 

(a) Executive Discussion. The Parties will attempt to settle any dispute between
them related to this Agreement in an amicable and expeditious manner. To this
end, before either Party may invoke the arbitration procedure described in
Section 4.2(b), the Parties must first attempt in good faith to settle the
dispute as follows:

 

(i) If the Parties’ Program Management Contacts are unable to resolve a dispute
related to this Agreement after good faith attempts to do so, either Party’s
Program Management Contact may escalate such dispute by sending written notice
(with notice via email being acceptable) to the Parties’ Executive Sponsors;

 

(ii) The Executive Sponsor of the Party contemplating arbitration must first
provide a written description of the nature of the dispute, disagreement or
claim in writing and provide this to the Executive Sponsor of the other Party.
If the Executive Sponsors are unable to resolve the dispute within ten (10) days
of receiving the written description above, either Executive Sponsor may
immediately escalate the dispute to the members of the Executive Council by
sending written notice (with notice via email being acceptable), including the
written description of the nature of the dispute prepared by the Executive
Sponsor as provided above. If the Executive Council members are unable to
resolve the dispute within fifteen (15) business days of receiving the
escalation notice, each Party’s Executive Council members will immediately
escalate to the Parties’ respective Chief Executive Officers. The Chief
Executive Officers of the Parties must then meet and confer in person to explore
whether it is possible to resolve the dispute, disagreement, or claim without
resort to arbitration. If this meeting fails to reach an agreement, the Parties
must wait for a minimum of sixty (60) days and then have a final meeting of the
Chief Executive Officers to attempt to reach an agreement; and

 

(iii) If this second meeting of Chief Executive Officers fails to reach
agreement, then either Party may initiate an arbitration proceeding, provided
that the Party initiating the arbitration must confine the basis for the claim
to issues that were identified in the written document previously provided by
the Executive Sponsor or otherwise provided in writing to the two Chief
Executive Officers in advance of the first meeting between the two of them to
seek to resolve these issues.

 

(b) Arbitration. Any dispute, disagreement or claim arising out of or relating
in any way to this Agreement or the Parties’ obligations under this Agreement,
including the breach, termination or validity thereof, which has not been
resolved by the procedures set forth in Section 4.2(a) shall be resolved
exclusively by binding confidential arbitration conducted in New York City in
accordance with the CPR Rules for Non-Administered Arbitration in effect on the
date of this Agreement, as well as the Federal Rules of Civil Procedure and
Evidence, before a retired Federal judge agreed upon by the parties and if no
agreement can be reached then as designated by the Chief Judge of the United
States District Court for the Southern District of New York from among no more
than two candidates proposed by each party; provided, however, that if one Party
fails to participate in the procedures set forth in Section 4.2(a), the other
Party can commence arbitration prior to the expiration of the time periods set
forth in such Section 4.2(a). The parties shall keep confidential to the extent
permitted by law the arbitration and its outcome.

 

(c) General. Except as specifically provided in Section 10.4, the procedures
specified in Sections 4.2(a) and (b) will be the sole and exclusive procedures
for the resolution of disputes, disagreements or claims between the Parties
arising out of or relating to this Agreement; provided, however, that if any
such dispute, disagreement or claim has not been resolved by the procedures set
forth in Section 4.2(a), a Party may file a complaint to seek a preliminary
injunction or other provisional judicial relief for the sole purpose of
protecting its intellectual property rights, if in its sole judgment such action
is necessary. In addition, if one Party fails to participate in the procedures
set forth in Section 4.2(a), the other Party can commence such action prior to
the expiration of the time periods set forth in such Section 4.2(a). The
requirements of this Section 4.2 will not be deemed a waiver of any right of
termination under this Agreement or to supersede or limit any rights set forth
in Section 10.4.

 

4



--------------------------------------------------------------------------------

5. ROYALTIES; RECORDKEEPING AND AUDITS

 

5.1 Royalties, Reporting, Payments, and Taxes.

 

(a) Royalties and payment terms for a Party’s Authorized Implementations will be
set by the other Party at commercially reasonable terms and rates. Royalties for
Sun products that include only implementations licensed under MCPP will be
determined under Sun’s MCPP development and distribution agreement with
Microsoft. To the extent that a Party offers protocol technologies under any
other licensing program, now or in the future, royalties under this Agreement
for the same usage will be the most favorable pricing available under such other
licensing program.

 

(b) With Respect to each Party, individually, Royalties that accrue under this
Agreement shall not exceed US$ 1,000,000,000 (“Royalty Cap”) in the aggregate.
Notwithstanding the foregoing, such Royalty Cap as to each party shall apply
only to:

 

(i) Authorized Implementations that are:

 

(A) A component of Server Software that provides significant services in
addition to protocol based services/communications, and,

 

(B) Licensed alone or in conjunction with other products (including, but not
limited to, hardware or software) or services,for a commercially reasonable fee
that represents the fair value of the products and services provided.

 

and;

 

(ii) Royalties that accrue under an MCPP agreement.

 

For purposes of clarification, and without limitation, this Royalty Cap is
personal to the Parties and notwithstanding any consent by the other Party per
Section 10.7, any assignment or transfer, in whole or in part, of this Agreement
shall exclude the Royalty Cap, and the assignor and any assignee or transferee
shall be liable for all royalties accrued in any event under this Agreement and
an MCPP Agreement, if applicable.

 

5.1(c) Recordkeeping and Audits For as long as a Party Distributes the other
Party’s Authorized Implementations and for two (2) years after the later of (a)
expiration or termination of the Term; or (b) the last calendar quarter in which
a Party Distributes the other Party’s Authorized Implementations, such Party
will maintain accurate and adequate books and records related to its compliance
with this Agreement (collectively, “Audit Information”). Upon at least fourteen
(14) days’ written notice, the Disclosing Party will provide access to Audit
Information to a nationally recognized independent certified public accountant
(“Auditor”) selected by the Receiving Party and approved by the Disclosing Party
(such approval not to be unreasonably delayed or withheld); provided that (i)
such access will be limited to those portions of the Audit Information necessary
to verify the Disclosing Party’s compliance with this Agreement and (ii) the
Auditor agrees to use reasonable and customary care to protect the
confidentiality of Audit Information and not to unreasonably interfere with the
Disclosing Party’s normal course of business. Audits will not be performed more
than once every twelve (12) months, unless an audit discloses a Material
Discrepancy, in which case audits may be conducted more often, until such time
as an audit does not disclose a Material Discrepancy. The Disclosing Party will
promptly pay the costs of any audit(s) that reveal a Material Discrepancy;
otherwise, the Receiving Party will be responsible for the costs of audits and
conducted under this Section 5.2. “Material Discrepancy” means, with respect to
Royalties, the greater of five percent (5%) or Fifty Thousand United States
Dollars (US$50,000) when compared to the amount that was reported during the
period subject to such audit, and/or with respect to other terms of this
Agreement, material non-compliance with any terms. If any audit reveals
non-compliance with the terms of this Agreement, the Disclosing Party will take
all commercially reasonable steps to correct that non-compliance and advise the
Receiving Party of such steps as soon as practicable. The foregoing is in
addition to any other remedies that may be available to the Receiving Party.

 

5.2 Pre-paid Royalties to Sun. On the 5th business day following the Effective
Date, Microsoft will pay to Sun the amount of 350,000,000 US Dollars as a
pre-paid nonrefundable royalty for Microsoft Authorized Implementations.

 

5.3 Sun Payment Information.

 

Account Information:

 

Account Name: [**]

Account Number: [**]

ABA Number: [**]

Swift Address: [**]

Bank Name: [**]

Contact Name: Bradley Vollmer

 

5.4 Taxes. Sun may for tax reporting purposes, treat that portion of the
$350,000,000 corresponding to Microsoft’s ratio of foreign subsidiary revenue to
worldwide revenue for the prior fiscal year as income from sources outside the
US, and neither Party shall take any position inconsistent therewith.

--------------------------------------------------------------------------------

[**] = information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

 

5



--------------------------------------------------------------------------------

6. CONFIDENTIALITY

 

6.1 General.

 

(a) Microsoft has invested significant effort and expense in developing the
Microsoft Licensed Protocols and Microsoft Protocol Documentation. The Microsoft
Protocol Documentation, and all non-public information and know-how contained in
or derived from the Microsoft Protocol Documentation (whether or not implemented
in any Authorized Sun Implementation in source code form, any documentation or
other materials, or otherwise) constitute “Confidential Information” of
Microsoft. Sun has invested significant effort and expense in developing the Sun
Licensed Protocols and Sun Protocol Documentation. The Sun Protocol
Documentation, and all non-public information and know-how contained in or
derived from the Sun Protocol Documentation (whether or not implemented in any
Authorized Microsoft Implementation in source code form, any documentation or
other materials, or otherwise) constitute “Confidential Information” of Sun.

 

(b) Each Party receiving Confidential Information of the other Party will: (a)
subject to Section 6.3 and except as otherwise expressly authorized in Section
6.5 below, retain in confidence the Confidential Information of the Disclosing
Party; (b) make no use of the Confidential Information of the Disclosing Party
except as permitted under this Agreement; and (c) use reasonable efforts to
protect Confidential Information of the Disclosing Party but at least as great
as the precautions it takes to protect its own most sensitive and valuable
confidential information from unauthorized use or disclosure, provided that in
no event may such level of protection be less than is reasonably necessary to
maintain the confidentiality of such Confidential Information.

 

(c) Except as otherwise set forth in Section 6.5(c), the Receiving Party may
disclose Confidential Information of the Disclosing Party only to its employees
and consultants, and only on a “need to know basis” and under a suitable written
non-disclosure agreement that does not permit disclosure or use except as
permitted under this Agreement. Notwithstanding the above, either Licensee may
include information derived from the applicable Protocol Documentation of the
Licensor within the Licensee’s confidential internal development product
documentation for internal use only, as and when such Protocol Documentation is
utilized by the applicable Licensee, so long as all such Protocol Documentation
is always marked as confidential and proprietary information of the Licensor.

 

6.2 Specific Confidentiality Requirements. Without limiting the generality of
the Receiving Party’s obligations under Section 6.1, the Receiving Party will
comply with the following specific confidentiality requirements:

 

(a) Protocol Documentation. The Receiving Party will not circumvent or attempt
to circumvent any technological mechanism (such as digital rights management
technology or password protection) in place to restrict access to or limit
copying of the other Party’s Protocol Documentation and that is included in or
applied to such Protocol Documentation (“Copy Protection Mechanism”).

 

(b) Object Code. To maintain the confidentiality of the Confidential
Information, any permitted Distribution under this Agreement of an Authorized
Implementation in object code form to a Channel Entity under Section 2.1(ii)(b)
(as the case may be) will include a prohibition on reverse engineering,
decompilation or disassembly of any such Authorized Implementation unless
expressly permitted by applicable law.

 

6.3 Exclusions. With respect to each Party, its “Confidential Information” does
not include information which: (a) is or subsequently becomes publicly available
without the Receiving Party’s breach of any obligation owed to the Disclosing
Party under this Agreement, unless that information becomes publicly available
in violation of any trade secret or other rights of, or any agreement involving,
the Disclosing Party, and upon learning of such unauthorized disclosure, the
Disclosing Party undertakes reasonable efforts to notify the Receiving Party and
terminate or minimize the public availability of that information; (b) is or
subsequently becomes known to the Receiving Party, without imposition of an
obligation of confidentiality on the Receiving Party, from a source other than
the Disclosing Party and that disclosure does not result from any breach of a
confidentiality obligation owed with respect to that information; or (c) was
independently developed by the Receiving Party without reference to any
Confidential Information of the Disclosing Party in any form.

 

6.4 Subject to the Disclosing Party’s patents and copyrights, nothing in this
Agreement is intended to preclude either party from using Residual Knowledge.
The term “Residual Knowledge” means ideas, concepts, know-how or techniques
related to the Disclosing Party’s technology that are retained by the unaided
memories of the Receiving Party’s employees who have had access to the
Disclosing Party’s Confidential Information consistent with the terms of this
Agreement. An employee’s memory will be considered to be unaided if the employee
has not intentionally memorized the Confidential Information for the purpose of
retaining and subsequently using or disclosing it.

 

6.5 Permitted Disclosures.

 

(a) Each Party may disclose, subject to the prior written consent of the other
Party, the fact that it has entered into this Agreement and the name(s) of the
Communications Protocol(s) of the other Party that it implements as an
Authorized Implementation.

 

6



--------------------------------------------------------------------------------

(b) The Receiving Party may disclose Confidential Information in accordance with
other judicial or other governmental order, provided the Receiving Party (a)
gives the Disclosing Party reasonable notice prior to such disclosure to allow
the Disclosing Party a reasonable opportunity to seek a protective order or
equivalent, or (b) obtains written assurance from the applicable judicial or
governmental entity affording the Confidential Information the highest level of
protection afforded under applicable law or regulation, provided that in no
event may such level of protection be less than is reasonably necessary to
maintain the confidentiality of such Confidential Information.

 

(c) The Receiving Party’s right to disclose the source code of its Authorized
Implementations to Authorized Entities per Section 2.1(iii) (as the case may be)
is subject to the following conditions: (i) such Authorized Entity may disclose
such source code to its employees and temporary personnel only on a “need to
know basis” and under a suitable written non-disclosure agreement that does not
permit disclosure or use except as permitted under this Agreement, (ii) such
Authorized Entity must be under a signed written agreement making it subject to
the provisions of Section 2.3 as if the Authorized Entity were the “Licensee”
under that section, and (iii) if, per the terms of the Receiving Party’s
required confidentiality agreement with an Authorized Entity: (A) such
Authorized Entity is permitted any rights to modify any Authorized
Implementation source code received by it, any such modifications and resulting
derivative works made by the Authorized Entity will be treated as confidential
and may not be further Distributed, and (B) such Authorized Entity is permitted
to use independent contractors to assist in any such Authorized Implementation
modification efforts, under an agreement consistent with the terms herein.

 

(d) Confidential Information disclosed under Sections 6.5(a)-(c) above remains
Confidential Information under this Agreement.

 

(e) When a Party’s Authorized Implementation implements only Communications
Protocols documented in Protocol Documentation that the other Party has
published or expressly permitted publication of without any obligation of
confidentiality, the confidentiality requirements of Section 2.1(iii)4, and of
Sections 8.1 and 8.2, will not apply to the source code of such Authorized
Implementation.

 

7. REPRESENTATIONS, WARRANTIES, AND DISCLAIMERS OF WARRANTY

 

7.1 Warranty. Each Party represents and warrants that (a) this Agreement is duly
and validly executed and delivered by such Party and constitutes a legal and
binding obligation of such Party, enforceable against such Party in accordance
with its terms; (b) such Party has all necessary power and authority to execute
and perform in accordance with this Agreement; and (c) such Party’s execution
and performance of this Agreement does not conflict with or violate any
provision of law, rule or regulation to which such Party is subject, or any
agreement or other obligation applicable to such Party or binding upon its
assets; and (d) its EULA and Channel Entity agreement licensing practices are
and will remain substantially compliant with Exhibit B of this Agreement.

 

7.2 DISCLAIMERS. EACH OF MICROSOFT AND SUN IS PROVIDING ALL CONFIDENTIAL
INFORMATION, AND ALL INTELLECTUAL PROPERTY LICENSED OR PROVIDED TO THE OTHER
PARTY IN CONNECTION WITH THIS AGREEMENT “AS IS” AND WITH ALL FAULTS, WITHOUT ANY
WARRANTY WHATSOEVER. EACH OF MICROSOFT AND SUN, ON BEHALF OF ITSELF AND ITS
SUPPLIERS AND WITH RESPECT TO THE OTHER PARTY HERETO AND ALL OTHER PERSONS OF
EVERY NATURE WHATSOEVER (INCLUDING BUT NOT LIMITED TO ALL DEVELOPERS,
DISTRIBUTORS, RESELLERS, OEMs, END-USERS AND ANY OTHER CUSTOMERS OF SUCH OTHER
PARTY) DISCLAIMS ALL OTHER WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, AS TO ANY
MATTER WHATSOEVER, INCLUDING THE, CONFIDENTIAL INFORMATION, ALL INTELLECTUAL
PROPERTY IN EITHER OF THE FOREGOING, OR REGARDING THE USE OR INABILITY TO USE
ANY OF THE FOREGOING. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NEITHER
PARTY MAKES ANY WARRANTY OF ANY KIND THAT ANY OF THE OTHER PARTY’S AUTHORIZED
IMPLEMENTATIONS WILL NOT INFRINGE ANY INTELLECTUAL PROPERTY RIGHT OF ANY THIRD
PARTY

 

8. EXCLUSION OF INCIDENTAL, CONSEQUENTIAL AND CERTAIN OTHER DAMAGES.

 

8.1 TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT WILL EITHER
PARTY HERETO, OR ITS SUPPLIERS, BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT,
OR CONSEQUENTIAL DAMAGES WHATSOEVER (INCLUDING BUT NOT LIMITED TO DAMAGES FOR
LOSS OF PROFITS OR OTHER INFORMATION, FOR BUSINESS INTERRUPTION, FOR PERSONAL
INJURY, FOR LOSS OF PRIVACY, FOR FAILURE TO MEET ANY DUTY INCLUDING OF GOOD
FAITH OR OF REASONABLE CARE, FOR NEGLIGENCE, AND FOR ANY OTHER PECUNIARY OR
OTHER LOSS WHATSOEVER) ARISING OUT OF OR IN ANY WAY RELATED TO THE USE OF OR
INABILITY TO USE ANY COMMUNICATIONS PROTOCOLS, PROTOCOL DOCUMENATION, OR OTHER
TECHNOLOGY OR INTELLECTUAL PROPERTY PROVIDED OR LICENSED TO THE OTHER PARTY IN
CONNECTION WITH THIS AGREEMENT, THE PROVISION OF OR FAILURE TO PROVIDE ANY
COMMUNICATION OR DEVELOPMENT OR OTHER ASSISTANCE OR SERVICES, OR OTHERWISE UNDER
OR IN CONNECTION WITH ANY PROVISION OF THIS AGREEMENT, EVEN IN THE EVENT OF THE
FAULT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, BREACH OF CONTRACT OR
BREACH OF WARRANTY

 

7



--------------------------------------------------------------------------------

OF EITHER PARTY TO THIS AGREEMENT OR SUPPLIER THERETO, AND EVEN IF SUCH PARTY OR
ANY SUPPLIER HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE FOREGOING
LIMITATIONS WILL BE APPLICABLE NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE.

 

8.2 THE TERMS OF SECTION 8.1 ABOVE DO NOT APPLY TO ANY BREACH OF SECTIONS 2.3,
6, AND/OR 10.7 OF THIS AGREEMENT, OR (B) ANY INFRINGEMENT OR MISAPPROPRIATION OF
INTELLECTUAL PROPERTY LICENSED BY SUCH PARTY TO THE OTHER UNDER THIS AGREEMENT.

 

8.3 EXCLUDING ANY AND ALL DIRECT DAMAGES RESULTING FROM THE BREACH OF SECTION 5
,AND ANY AUDIT FEES WHICH MAY BECOME DUE AND OWING AS PROVIDED FOR IN SECTION
5.1(c), THE LIABLE PARTY’S DIRECT DAMAGES UNDER THIS AGREEMENT SHALL BE LIMITED
TO THE GREATER OF ROYALTIES PAID OR PAYABLE BY THE LIABLE PARTY UNDER THIS
AGREEMENT OR FIVE HUNDRED THOUSAND DOLLARS ($500,000).

 

9. TERM & TERMINATION

 

9.1 Term. The term of this Agreement commences on the Effective Date and remains
in effect until the date that is 10 years from the Effective Date, unless and
until this Agreement is earlier terminated in accordance with Section 9.2
(“Term”). The Delivery Term within this Agreement shall be as set forth in
Exhibit A.

 

9.2 Termination for Cause. Either Party may suspend performance of this entire
Agreement and/or terminate this Agreement immediately upon written notice at any
time, if the other Party is in material breach of any material warranty, term or
covenant of this Agreement and fails to remedy that breach within 30 days after
written notice thereof.

 

9.3 Effect of Expiration or Termination.

 

(a) Return of Protocol Documentation/Cessation of Distribution/Destruction of
Authorized Implementations. Upon any termination of this Agreement, and except
as provided in Section 9.3(b), each Party will immediately: (i) return to the
other Party or destroy all copies of such other Party’s Protocol Documentation
(including any portion thereof) in such Party’s possession or under its control;
(ii) cease all further distribution (direct and indirect) of any Authorized
Implementation(s), provided that each Party may retain a single archival copy of
the Protocol Documentation provided by the other Party solely for use in
defending against any claim relating to the Protocol Documentation.

 

(b) Survival.

 

(i) Expiration of Agreement (Without Termination). If this Agreement has not
been earlier terminated, then the following will survive expiration of the full
Term, subject to the express license scope and other terms and conditions set
forth in this Agreement: (1) the rights granted by each Party to the other under
Section 2.1 will survive; and (2) each Party may retain in its possession and
continue to use the Protocol Documentation made available to it by the other
Party solely to exercise such rights. For purposes of clarification, any new
feature, or new functionality added to existing features or functionality, of an
Authorized Implementation does not qualify as a bug fix or patch under this
Section 9.3. In addition, Sections 2.3 (Condition), 2.4 (Reservation of Rights),
5 (Royalties), 6 (Confidentiality), 7 (Representations, Warranties, and
Disclaimers of Warranty), 8 (Exclusion of Incidental, Consequential and Certain
Other Damages), 10 (Miscellaneous) and this Section 9 (Term & Termination) shall
survive expiration, along with the last sentence of Section 3.2(b) (regarding
exclusions of liability and sole and exclusive remedies and liabilities).
Channel Agreements and EULAs entered into by a Party and third party Channel
Entities and End Users in accordance with this Agreement prior to its expiration
will also survive expiration in accordance with their terms.

 

(ii) Termination. If this Agreement is terminated for breach by either Party,
the sections listed in Section 9.3(b)(i) above as surviving expiration of this
Agreement will also survive such termination. The audit provisions of Section
5.1(c) will also survive for a period of three (3) years following termination.
Channel Agreements and EULAs entered into by the Parties and third party Channel
Entities and End Users in accordance with this Agreement prior to its
termination will also survive termination in accordance with their terms.

 

9.4 Remedies Not Exclusive. The rights and remedies set forth in this Section 9
are cumulative and are not exclusive of any rights or remedies available at law
or in equity, subject only to the express dispute resolution provisions,
waivers, disclaimers and limitations of liability set forth in this Agreement.

 

10. MISCELLANEOUS

 

10.1 No Partnership, Joint Venture or Franchise. Neither this Agreement, nor any
terms or conditions contained herein, create a partnership, joint venture or
agency relationship or grant a franchise as defined in the Washington Franchise
Investment Protection Act, RCW 10.100, as amended, 16 CFR Section 436.2(a), or
any other similar laws in other jurisdictions.

 

8



--------------------------------------------------------------------------------

10.2 Export Laws and Regulations. Products and technical information of each
Party are subject to U.S. export jurisdiction and other applicable national or
international laws, and regulations, and that the licenses and deliveries of
technical information and data contemplated herein may be prohibited by such
laws and regulations. Each Party agrees to comply with all applicable
international and national laws.

 

For additional information, see http://www.microsoft.com/exporting/.

 

10.3 Notices. All notices and requests in connection with this Agreement are
deemed given on the day they are received either by messenger, delivery service,
or in the United States of America mails, postage prepaid, certified or
registered, return receipt requested, and addressed to Sun using the contact
information indicated on the first page of this Agreement, to Microsoft using
the contact information below, or to either party at such other address as the
party to receive the notice or request so designates per this notice provision:

 

If to Sun:   If to Microsoft:

Sun Microsystems

  Microsoft Corporation

Mailstop UMPK18-113

  One Microsoft Way

18 Network Circle

  Redmond, WA 98052-6399

Menlo Park, CA 94025

  Attention: Platforms Business Management,

Attention: Michael Dillon

  Communications Protocol Licensing Team     Phone: (425) 882-8080     Fax:
(425) 706-7329     Copy to: Law & Corporate Affairs     Fax: (425) 706-7409

 

10.4 Injunctive and Equitable Relief. Each Party acknowledges and agrees that
(a) monetary damages will not be a sufficient remedy for its breach of Sections
2.3 or 6, and (b) such breach will cause the other Party immediate, severe and
irreparable injury. Each Party acknowledges that the other Party will be
entitled in such circumstances, without waiving or prejudicing any other rights
or remedies, to such injunctive or equitable relief as a court of competent
jurisdiction may grant.

 

10.5 Governing Law. The laws of the State of New York, U.S.A. govern this
Agreement.

 

10.6 Treatment of Agreement Terms. The Parties agree to keep the terms and
provisions, but not the existence, of this Agreement confidential. Nothing in
this provision, however, shall prohibit disclosure of this Agreement to the
Parties’ attorneys or accountants or prohibit such disclosure as may be required
by law or by regulatory inquiry, judicial process or order.

 

10.7 Assignment. This Agreement and any rights or obligations hereunder shall
not be assignable by either Party either by contract or by operation of law. In
addition to a direct assignment of any right or obligation hereunder, for
purposes of this Agreement an assignment includes without limitation: (a) any
change of ownership of beneficial interest in any corporation, partnership,
trust, limited liability company or other entity where greater than a twenty
percent (20%) interest is transferred in a single or a series of transactions;
(b) a merger of a Party with a third party, whether or not the Party is the
surviving entity, (c) the acquisition of more than twenty percent (20%) of any
class of a Party’s voting stock by a third party; or (d) or the sale of more
than fifty percent (50%) of either Party’s assets.

 

10.8 Force Majeure. Except for the obligations to make payments hereunder, each
Party shall be relieved of the obligations hereunder to the extent that
performance is delayed or prevented by any cause beyond its reasonable control,
including without limitation, acts of God, public enemies, war, terrorism, civil
disorder, fire, flood, explosion, failure of communication facilities, labor
disputes or strikes or any acts or orders of any governmental authority.

 

10.9 Severability; Construction. If any provision of this Agreement except
Sections 2.3, 6 or 10.7 shall be held by a court of competent jurisdiction to be
illegal, invalid or unenforceable, the remaining provisions shall remain in full
force and effect. If a court of competent jurisdiction finds Sections 2.3, 6, or
10.7 or any portion thereof to be illegal, invalid or unenforceable, this
Agreement is null and void. This Agreement has been negotiated by the Parties
and their respective counsel and shall be interpreted fairly in accordance with
its terms and without any strict construction in favor of or against either
Party.

 

10.10 Entire Agreement. This Agreement does not constitute an offer by either
Party and is not effective unless and until this Agreement is signed by duly
authorized representatives of both parties. This Agreement may be executed in
counterparts, each of which will be an original and all of which together will
constitute one and the same instrument. This Agreement (including its Exhibits)
constitutes the entire agreement between the parties with respect to its subject
matter and merges all prior and contemporaneous communications on such subject
matter. No modifications of this Agreement are effective unless contained in a
subsequent written agreement that expressly references this Agreement and its
intent to modify its terms, and is signed by duly authorized representatives of
Sun and Microsoft.

 

—Remainder of Page Intentionally Left Blank, Signature Page Follows —

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, through their duly authorized representatives,
have entered into this Agreement, to be effective on the Effective Date.

 

MICROSOFT CORPORATION

 

SUN MICROSYSTEMS, INC.

By

 

/s/ STEVEN A. BALLMER

--------------------------------------------------------------------------------

 

By

 

/s/ MARK E. TOLLIVER

--------------------------------------------------------------------------------

   

Steven A. Ballmer

     

Mark E. Tolliver

Name

 

(print)

 

Name

 

(print)

Title

 

Chief Executive Officer

 

Title

 

Executive Vice President

Date

 

April 1, 2004

 

Date

 

April 1, 2004

       

SUN MICROSYSTEMS INTERNATIONAL B.V.

       

By

 

/s/ VINCENT S. GRELLI

--------------------------------------------------------------------------------

           

Vincent S. Grelli

       

Name

 

(print)

       

Title

 

Director

       

Date

 

April 1, 2004

       

SUN MICROSYSTEMS TECHNOLOGY LTD.

       

By

 

/s/ VINCENT S. GRELLI

--------------------------------------------------------------------------------

           

Vincent S. Grelli

       

Name

 

(print)

       

Title

 

President

       

Date

 

April 1, 2004

 

[Signature page to Technical Collaboration Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

Other Definitions

 

“Authorized Entity” means an OEM, governmental entity, distributor, enterprise
customer, or other similar entity to which a Party discloses the source code for
its product, under the terms of a license agreement including conditions of
confidentiality.

 

“Authorized Implementation” means an Authorized Microsoft Implementation or an
Authorized Sun Implementation, individually or collectively as the context may
require.

 

“Authorized OEM Sublicense” means a sublicense that permits an Original
Equipment Manufacturer (“OEM”) to make modifications and derivatives thereof to
a product that contains Authorized Implementations and Distribute products that
contain Authorized Implementations to End Users in object code form. The Party
whose Authorized Implementation is contained in the product Distributed by the
OEM shall pay royalties in accordance with this Agreement as though that Party
had Distributed the product itself, unless the OEM has entered into a separate
agreement with the other Party to license that Party’s protocol technology
directly .

 

“Authorized Microsoft Implementation(s)” means those portions of individual
copies of software, including copies, modifications and derivatives thereof,
developed by or for Microsoft that (i) are Server Software or a component
thereof, and (ii) implement Sun Licensed Protocols solely to enable the
Microsoft Server Software to interoperate with the implementation of those Sun
Licensed Protocols in any Native Sun or Server OS or Client OS Product Software
product or, in the same manner, with any other Compatible Software Product.

 

“Authorized Microsoft SKU” means a SKU of a Microsoft-branded Software Product
or Embedded Product.

 

“Authorized SKU” means an Authorized Microsoft SKU or an Authorized Sun SKU,
individually or collectively as the context may require.

 

“Authorized Sun Implementation(s)” means those portion(s) of individual copies
of software developed by or for Sun that (i) are Server Software or a component
thereof, and (ii) implement Microsoft Licensed Protocols solely to enable the
Sun Server Software to interoperate with the implementation of those Microsoft
Licensed Protocols in any Native Windows Server OS or Client OS Product or, in
the same manner, with any other Compatible Software Product.

 

“Channel Entity” means any distributor, value-added reseller or other
distribution channel entity that a Party authorizes, directly or indirectly, to
Distribute an Authorized Implementation or Authorized SKU to End Users in
accordance with the terms of this Agreement.

 

“Communications Protocol(s)” means the set of rules for information exchange to
accomplish predefined tasks between two software products running on different
computers connected via a network, including, but not limited to, a local area
network, a wide area network or the Internet. These rules govern the format,
semantics, timing, sequencing, and error control of messages exchanged over a
network.

 

“Compatible Software Product” means, with reference to a given set of Licensed
Protocols, any software product capable of interoperating, using the same
Licensed Protocols, with a Server Software product of the Party that licensed
such Licensed Protocols under this Agreement, without the addition of any
software code to such Server Software product.

 

“Channel Agreement” means an agreement between a Party and a Channel Entity, or
between two Channel Entities,

 

“Confidential Information” has the meaning set forth in Section 6.1.

 

“Delivery Term” commences on the Effective Date and remains in effect until the
date that is 7 years from the Effective Date, unless and until this Agreement is
earlier terminated in accordance with Section 9.2.

 

“Distribute” or “Distribution” means licensing, distributing, providing online
access to, importing or otherwise making available in any manner to a third
party, or to the applicable Party’s own employees for Internal Deployment.

 

“Disclosing Party” means a Party whom makes its Authorized Implementations,
Licensed Intellectual Property, Protocol Documentation, or other Confidential
Information available to the other Party.

 

“End User” means a third party customer to which a copy of or access to a
product or service is Distributed or otherwise provided for that customer’s use,
including Internal Deployment, and not for sublicense or further distribution.

 

“EULA” means an End User license agreement.

 

“Internal Deployment” means making available for use internally for general
business practices, but not for development purposes.

 

“Licensed Intellectual Property” means the Microsoft Licensed Intellectual
Property or Sun Licensed Intellectual Property, individually or collectively as
the context may require.

 

11



--------------------------------------------------------------------------------

“MCPP” means the Microsoft Communications Protocol Program.

 

“Microsoft Licensed Intellectual Property” means the following intellectual
property in the Microsoft Licensed Protocols or Microsoft Protocol Documentation
that Microsoft owns or has the right to sublicense without a fee: (a) trade
secrets and confidential information embodied in the Microsoft Licensed
Protocols and disclosed by the Microsoft Protocol Documentation; (b) copyrights
in the Microsoft Protocol Documentation; and (c) the Microsoft Necessary Claims,
but solely to the extent the Microsoft Documentation is implemented in a Sun
Authorized Implementation. “Microsoft Necessary Claims” means claims of a patent
or patent application that are necessarily infringed by implementing the
Microsoft Protocol Documentation. The foregoing clause (c) does not include any
claims (1) to any underlying or enabling technology that may be used or needed
to make or use a system or product or portion thereof that implements one or
more Microsoft Licensed Protocols, or (2) to any implementation of other
Microsoft Protocol Documentation, specifications or technologies that are merely
referred to in the body of the Microsoft Protocol Documentation; however, these
exclusions do not affect the right granted to Sun to implement the relevant
Microsoft Licensed Protocol interface(s) themselves as provided in this
Agreement.

 

“Native” means, as to the applicable product, software that is distributed by
Microsoft or Sun, as the case may be, under the applicable EULA for such product
and is intended for use as part of such product, without the addition of other
software code.

 

“Natively” means the communications that occur between two different software
products (e.g., between a Windows Client OS Product and a Windows Server OS
Product or between a Sun Client OS Product and a Sun Server OS Product) without
the addition of other software code (other than Service Packs or other Updates)
to either product.

 

“Receiving Party” means a Party that receives the other Party’s Authorized
Implementations, Licensed Intellectual Property, Protocol Documentation, or
other Confidential Information.

 

“Server Software” means software that is designed, marketed and licensed as
server software to provide computing or data services concurrently to software
programs running on multiple other computers, and running on a machine
configured so that its primary purpose is to provide such services concurrently
to multiple other computers.

 

“Service Pack” means updates that a Party makes commercially available as a
“service pack” or similar aggregated set of bug fixes and updates to such
Party’s product under the applicable end user license agreement for such
product.

 

“Software Product(s)” means SKU(s) that include one or more Authorized
Implementations and are not Embedded Products.

 

“Sun Client OS Product” means Native SPARC and x86 based versions of Solaris 8,
Solaris 9 and Solaris 10 and their successors, any Sun email or collaboration
client software product, and any Sun desktop or workstation software product
that includes an implementation of a Microsoft Licensed Protocol for use on
SPARC or x86-based personal computers, including all Service Packs and other
Updates of those products. “Sun Client OS Products” do not include Sun-developed
operating systems designed for use with non-PC devices such as gaming consoles,
television set-top boxes, mobile telephones, or personal digital assistants.

 

“Sun Licensed Intellectual Property” means the following intellectual property
in the Sun Licensed Protocols or Sun Protocol Documentation that Sun owns or has
the right to sublicense without a fee: (a) trade secrets and confidential
information embodied in the Sun Licensed Protocols and disclosed by the Sun
Protocol Documentation; (b) copyrights in the Sun Protocol Documentation; and
(c) the Sun Necessary Claims, but solely to the extent the Sun Documentation is
implemented in a Sun Authorized Implementation. “Sun Necessary Claims” means
claims of a patent or patent application that are necessarily infringed by
implementing the Sun Protocol Documentation. The foregoing clause (c) does not
include any claims (1) to any underlying or enabling technology that may be used
or needed to make or use a system or product or portion thereof that implements
one or more Sun Licensed Protocols, or (2) to any implementation of other Sun
Protocol Documentation, specifications or technologies that are merely referred
to in the body of the Sun Protocol Documentation; however, these exclusions do
not affect the rights granted to Microsoft to implement the relevant Sun
Licensed Protocol interface(s) themselves as provided in this Agreement.

 

“Sun Server OS Product” means the Native SPARC and x86 versions of Solaris 8,
Solaris 9, Solaris 10, and Java Enterprise System, and their successors, any Sun
directory, identity, authentication, email or collaboration Server Software
product, and any other Sun software product that includes an implementation of a
Sun Licensed Protocol, and any Updates and Service Packs for such products.

 

“Update” means any generally applicable bug fix or modification to, or updated
component for, a software product, that the applicable Party develops and makes
generally commercially available, under the applicable EULA for such product.

 

“Windows Client OS Product” means Native Windows 2000 Professional, Windows XP
Professional or Windows XP Home and their successors for use on x86-based
personal computers, including all Service Packs and other Updates of those
products,. “Windows Client OS Products” do not include Windows XP Embedded or
its successors, Windows CE or its successors, or any other operating system
designed for use with non-PC devices such as gaming consoles, television set-top
boxes, mobile telephones, or personal digital assistants.

 

“Windows Server OS Product” means Native Windows 2000 Server and Windows Server
2003, and their successors, including all Service Packs and other Updates of
such product.

 

12



--------------------------------------------------------------------------------

Exhibit B

 

EULA and Channel Agreement Terms

 

A. EULA Licensing Practces

 

1. A EULA must :

 

(a) Constitute legally binding agreement(s) between the End User and Licensee
under applicable law (e.g., in some jurisdictions, by (i) ensuring that the End
User has the opportunity to review the EULA terms in full and (ii) clearly
identifying a specific and affirmative method of End User acceptance of the EULA
terms and ensuring that the End User accepts the EULA terms by that method,
prior to any use or installation of the Authorized Licensee Implementation by
the End User);

 

(b) Make the End User’s rights to use the Authorized Licensee Implementation
conditional on the End User’s compliance with the EULA terms;

 

(c) Prohibit reverse engineering, decompiling or disassembling the Authorized
Licensee Implementation except as otherwise specifically permitted by applicable
law; and

 

(d) Specify that the Authorized Licensee Implementation is licensed, not sold,
and that except as expressly granted under the EULA, all rights in the
Authorized Licensee Implementation are reserved.

 

In addition to the requirements above, at EULA for an Evaluation Version must
also:

 

(e) Authorize use of the Authorized Licensee Implementation(s) only for testing
and evaluation purposes for no more than 180 days for any pre-release versions
of an Authorized Licensee Implementation, or 120 days for any evaluation
versions of a Commercially Released Authorized Licensee Implementation; and

 

(f) Contain a prominent acknowledgment that the applicable time limitation is
technologically enforced by a disabling feature and that, after the authorized
testing and evaluation period, the End User will not be able to access or use
the functionality of the Authorized Licensee Implementation(s).

 

“Evaluation Version” means a copy of an Authorized Licensee Implementation that
Licensee licenses only for testing and evaluation purposes for the relevant
limited time period under the foregoing (e), and that technologically enforces
such time limitation as described in the foregoing (f).

 

2. A EULA must NOT:

 

(a) Allow the End User to modify or make derivatives of the Authorized Licensee
Implementation;

 

(b) Make or purport to make any representation or warranty (whether express,
implied or statutory), on behalf of Microsoft, or create or purport to create
any support or other obligations on the part of Microsoft, with respect to the
Authorized Licensee Implementation or otherwise;

 

(c) Allow any recovery of damages by the End User directly from Microsoft under
any theory of liability for any matter related to the Authorized Licensee
Implementation or EULA; or

 

(d) State or suggest that Microsoft is responsible for, or had any part in,
selecting and providing the Authorized Licensee Implementation provided under
the EULA.

 

B. A Channel Agreements

 

For purposes of this section B, “Granting Party” means Licensee or the Channel
Entity granting distribution rights to another Channel Entity under the Channel
Agreement, and “Receiving Party” means the Channel Entity receiving distribution
rights under the Channel Agreement.

 

1. A Channel Agreement, must:

 

(a) Require that any Distribution of Authorized Licensee Implementation(s) by a
Receiving Party to another Receiving Party only be under a binding channel
agreement between them;

 

(b) Require that any Distribution of Authorized Licensee Implementation(s) to an
End User only be under a binding EULA and under a Licensee Brand;

 

(c) Prohibit reverse engineering, decompiling or disassembling the Authorized
Licensee Implementation(s) except as otherwise specifically permitted by
applicable law; and

 

(d) Be consistent with the terms and conditions of this Agreement (including,
without limitation, Section 10.3(a)).

 

2. A channel agreement must NOT:

 

(a) Distribute or allow the Distribution of any Authorized Licensee
Implementation(s) under any license that requires that other software combined
or distributed with software subject to that license: (i) be disclosed or
distributed in source code form; (ii) be licensed for purposes of making
derivative works; or (iii) be redistributable without payment of Royalties to
Microsoft under this Agreement;

 

13



--------------------------------------------------------------------------------

(b) Grant a Receiving Party, or permit the Receiving Party to grant any End
User, any title or ownership in any Authorized Licensee Implementation;

 

(c) Make or purport to make any representation or warranty (whether express,
implied or statutory), on behalf of Microsoft, or create or purport to create
any support or other obligations on the part of Microsoft, with respect to the
Authorized Licensee Implementation or otherwise;

 

(d) Allow any recovery of damages by the Receiving Party directly from Microsoft
under any theory of liability for any matter related to the Authorized Licensee
Implementation(s) or Channel Agreement; or

 

(e) State or suggest that Microsoft is responsible for, or had any part in,
selecting and providing Authorized Licensee Implementation(s) provided under the
Channel Agreement.

 

14